Title: To George Washington from Samuel Canfield, 12 May 1782
From: Canfield, Samuel
To: Washington, George


                        
                            Sir,
                            Garrison near Stamford May 12th 1782
                        
                        I received your Excellency’s orders of the 10th instant, & you may rest assured that your directions
                            shall be punctually complied with. I have the honor to be with respect Your Excellency’s most obdt humble servant
                        
                            Saml Canfield
                        
                    